                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Kirtan Khalsa
                                             Initial/Identity/Detention Hearing
Case Number:                21mj528 KK                            UNITED STATES vs. Martin
Hearing Date:               4/22/2021                             Time In and Out:          3:43-4:16
Courtroom Deputy:           E. Hernandez                          Courtroom:                ABQ Zoom
Defendant:                  Matthew Martin                        Defendant’s Counsel:      Kitren Fischer
AUSA:                       Jack Burkhead                         Pretrial/Probation:       S. Day
Interpreter:                N/A                                   Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant currently has Court appointed counsel
☐     Government moves to detain                                  ☒ Government does not recommend detention
☐     Set for                                                     on                                 @
Preliminary/Show Cause/Identity
☒     Defendant waives Identity Hearing and Preliminary Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
      Government does not oppose release with additional conditions; defense does not object to government’s request;
☒     pretrial services officer addresses court; court findings
Custody Status
☐     Defendant
☒     Conditions of release imposed
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☒
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☐     Matter referred to    for Final Revocation Hearing
☐
